ORDER OF COURT
Upon consideration of the record and the briefs filed herein it appears that the issues upon which this court granted certiorari review have been resolved by People v. Wiedemer, 852 P.2d 424 (Colo.1993), and People v. Heitzman, 852 P.2d 443 (Colo.1993), but that further proceedings may be necessary to apply the standards set forth in those opinions to the facts of this case. Therefore,
IT IS ORDERED that this matter is remanded to the Court of Appeals with directions to remand this case to the district court so that it can address the defendant’s justifiable excuse or excusable neglect claims in accordance with the standards set forth in People v. Wiedemer, 852 P.2d 424 (Colo.1993).